DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 10/29/21 are acknowledged. Claims 1, 14, 23, and 27 have been amended. Claims 8, 10-13, 24, 25, and 31 have been canceled. Claims 1-7, 9, 14-23, 26-30, and 32-37 are pending and under examination.
Withdrawn Rejections
  The rejection of claims 1-7, 9, 14-23, 26-30, and 32-37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 10, page 3 of the previous Office action.
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention, is withdrawn in light of Applicant’s persuasive arguments. See paragraph 10, page 13 of the previous Office action.
The rejection of claims 27-30 and 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 10, page 13 of the previous Office action.
The rejection of claims 1-6, 7, 9, 20, 22, 26, and 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Nature, 2016; 533:493-498) in light of Mugisho et al. (Expert Opinion on Therapeutics, 2019; 23(10): 855-863), is withdrawn in light of Applicant’s persuasive arguments. See paragraph 13, page 15 of the previous Office action. Specifically, in vitro cell culture, Lyon et al. demonstrate that tonabersat has no effect on TNF levels. This provides evidence that the reduction in cytokine levels is not an inherent feature that necessarily flows from administering tonabersat.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vickie Norton on 12/20/21.
The application has been amended as follows: 
In the claims:
(Currently Amended) A method for modulating cytokine activity in a human subject, comprising administering to said human subject an amount of a benzoylamino benzopyran connexin 43 hemichannel blocker effective to reduce cytokine levels and/or activities in said subject, wherein the benzoylamino benzopyran connexin 43 hemichannel blocker is a compound according to Formula I and the cytokine is selected from the group consisting of interleukin-6 (IL-6), interleukin-8 (IL-8), monocyte chemoattractant protein-1 (MCP-1), soluble intracellular adhesion molecule-1 (sICAM-1) and vascular endothelial growth factor (VEGF);

    PNG
    media_image1.png
    336
    370
    media_image1.png
    Greyscale

(FORMULA I)
wherein Y is C—R1;
	R1 is acetyl;
	R2 is hydrogen, C3-8 cycloalkyl, C1-6 alkyl optionally interrupted by oxygen or substituted by hydroxy, C1-6 alkoxy or substituted aminocarbonyl, C1-6alkylcarbonyl, C1-6 alkoxycarbonyl, C1-6 alkylcarbonyloxy, C1-6 alkoxy, nitro, cyano, halo, trifluoromethyl, or CF3S; or a group CF3-A-, where A is —CF2—,
	—CO—, —CH2—, CH(OH), SO2, SO, CH2—O, or CONH; or a group CF2H-A′- where A′ is oxygen, sulphur, SO, SO2, CF2 or CFH; trifluoromethoxy, C1-6 alkylsulphinyl, perfluoro C2-6 alkylsulphonyl, C1-6 alkylsulphonyl, C1-6 alkoxysulphinyl, C1-6 alkoxysulphonyl, aryl, heteroaryl, arylcarbonyl, heteroarylcarbonyl, phosphono, arylcarbonyloxy, heteroarylcarbonyloxy, arylsulphinyl, heteroarylsulphinyl, arylsulphonyl, or heteroarylsulphonyl in which any aromatic moiety is optionally substituted, C1-6 alkylcarbonylamino, C1-6 alkoxycarbonylamino, C1-6 alkyl-thiocarbonyl, C1-6 alkoxy-thiocarbonyl, C1-6 alkyl-thiocarbonyloxy, 1-mercapto C2-7 alkyl, formyl, or aminosulphinyl, aminosulphonyl or aminocarbonyl, in which any amino moiety is optionally substituted by one or two C1-6 alkyl groups, or C1-6 alkylsulphinylamino, C1-6 alkylsulphonylamino, C1-6 alkoxysulphinylamino or C1-6 alkoxysulphonylamino, or ethylenyl terminally substituted by C1-6 alkylcarbonyl, nitro or cyano, or —C(C1-6 alkyl)NOH or —C(C1-6 alkyl)NNH2; or amino optionally substituted by one or two C1-6alkyl or by C2-7 alkanoyl; one of R3 and R4 is hydrogen or C1-4 alkyl and the other is C1-4 alkyl, CF3 or CH2Xa is fluoro, chloro, bromo, iodo, C1-4 alkoxy, hydroxy, C1-4 alkylcarbonyloxy, —S—C1-4 alkyl, nitro, amino optionally substituted by one or two C1-4 alkyl groups, cyano or C1-4 alkoxycarbonyl; or R3 and R4 together are C2-5 polymethylene optionally substituted by C1-4 alkyl;
	R5 is C1-6 alkylcarbonyloxy, benzoyloxy, ONO2, benzyloxy, phenyloxy or C1-6 alkoxy and R6 and R9 are hydrogen or R5 is hydroxy and R6 is hydrogen or C1-2 alkyl and R9 is hydrogen;
	R7 is heteroaryl or phenyl, both of which are optionally substituted one or more times independently with a group or atom selected from chloro, fluoro, bromo, iodo, nitro, amino optionally substituted once or twice by C1-4 alkyl, cyano, azido, C1-4 alkoxy, trifluoromethoxy and trifluoromethyl;
	R8 is hydrogen, C1-6 alkyl, OR11 or NHCOR10 wherein R11 is hydrogen, C1-6 alkyl, formyl, C1-6 alkanoyl, aroyl or aryl-C1-6 alkyl and R10 is hydrogen, C1-6 alkyl, C1-6 alkoxy, mono or di C1-6 alkyl amino, amino-C1-6 alkyl, hydroxy-C1-6 alkyl, halo-C1-6 alkyl, C1-6 acyloxy-C1-6 alkyl, C1-6alkoxycarbonyl-C1-6-alkyl, aryl or heteroaryl; the R8—N—CO—R7 group being cis to the R5 group; and X is oxygen or NR12 where R12 is hydrogen or C1-6alkyl.

(Original) The method of claim 1, wherein the presence or amount of said cytokine is decreased. 

(Original) The method of claim 1, wherein an increase in the presence or amount of said cytokine is inhibited. 

(Previously Presented) The method of claim 1, wherein the cytokine is selected from the group consisting of interleukin-6 (IL-6) and interleukin-8 (IL-8).

(Previously Presented) The method of claim 1, wherein the cytokine is selected from the group consisting of monocyte chemoattractant protein-1 (MCP-1) and soluble intracellular adhesion molecule-1 (sICAM-1). 

(Previously Presented) The method of claim 1, wherein the vascular endothelial growth factor is vascular endothelial growth factor-A. 

(Previously Presented) The method of claim 1, wherein the connexin 43 hemichannel blocker is less than about 600 Daltons.

(Canceled). 

(Previously Presented) The method of claim 1, wherein the connexin 43 hemichannel blocker is N-[(3S,4S)-6-acetyl-3-hydroxy-2,2-dimethyl-3,4-dihydrochromen-4-yl]-3-chloro-4-fluorobenzamide (Xiflam).

 (Canceled). 

(Canceled). 

(Canceled). 

(Canceled). 

(Previously Presented) The method of claim 1, wherein subject has a disease, disorder or condition characterized at least in part by pathologic or unwanted angiogenesis and the method optionally further comprises administering a VEGF antagonist or a VEGF receptor antagonist. 

(Original) The method of claim 14, wherein the VEGF is VEGF-A. 

(Original) The method of claim 1, wherein the method further comprises administering an IL-6 antagonist or an IL-6 receptor antagonist. 

(Previously Presented) The method of claim 1, wherein the method further comprises administering one or more of an IL-8 antagonist, a MCP-1 antagonist or a sICAM-1 antagonist. 

(Previously Presented) The method of claim 15, wherein the connexin 43 hemichannel blocker is N-[(3S,4S)-6-acetyl-3-hydroxy-2,2-dimethyl-3,4-dihydrochromen-4-yl]-3-chloro-4-fluorobenzamide (Xiflam).

(Original) The method of claim 18, wherein angiogenesis is reduced or attenuated. 

(Original) The method of claim 1, wherein said hemichannel blocker is administered by injection. 

(Original) The method of claim 1, wherein said hemichannel blocker is administered orally. 

(Previously Presented) The method of claim 1, wherein the connexin 43 hemichannel blocker is administered PRN (pro re nata) or on a predetermined schedule or both. 

(Previously Presented) The method of claim 1, wherein the human subject is an adult. 

(Canceled). 

(Canceled). 

(Original) The method of claim 1, wherein said subject has a pathological, abnormal, unwanted or undesired amount of cytokine activity.

(Previously Presented) The method of claim 1, wherein the amount of connexin 43 hemichannel blocker administered to reduce cytokine levels and/or activities in said subject is such that the final circulating concentration of said connexin 43 hemichannel blocker in said subject is from approximately 0.001 to approximately 1000 micromolar.

(Previously Presented) The method of claim 27, wherein the final circulating concentration of said connexin 43 hemichannel blocker is from approximately 0.001 up to 200, 300, 400, 500, 600, 700, 800, 900 or 1000 micromolar.  

(Previously Presented) The method of claim 28, wherein the final circulating concentration of said connexin 43 hemichannel blocker is from approximately 0.001 up to 150 micromolar. 

(Previously Presented) The method of claim 29, wherein the final circulating concentration of said connexin 43 hemichannel blocker is from approximately 5 to 50 micromolar. 

(Cancelled).

(Previously Presented) The method of any of claims 27-29 or 30, wherein the connexin 43 hemichannel blocker is N-[(3S,4S)-6-acetyl-3-hydroxy-2,2-dimethyl-3,4-dihydrochromen-4-yl]-3-chloro-4-fluorobenzamide (Xiflam).

(Currently Amended) A method for treating a subject having a disease, disorder or condition characterized at least in part by abnormal, elevated, dysregulated, undesired, unwanted or detrimental levels or activities of one or more cytokines selected from the group consisting of IL-6, IL-8, MCP-1, sICAM-1 and vascular endothelial growth factor, comprising administering to said subject an amount of a benzoylamino benzopyran connexin 43 hemichannel blocker according to Formula I effective to reduce the levels and/or activities of said cytokine or cytokines in said subject;


    PNG
    media_image1.png
    336
    370
    media_image1.png
    Greyscale

(FORMULA I)
wherein Y is C—R1;
	R1 is acetyl;
	R2 is hydrogen, C3-8 cycloalkyl, C1-6 alkyl optionally interrupted by oxygen or substituted by hydroxy, C1-6 alkoxy or substituted aminocarbonyl, C1-6alkylcarbonyl, C1-6 alkoxycarbonyl, C1-6 alkylcarbonyloxy, C1-6 alkoxy, nitro, cyano, halo, trifluoromethyl, or CF3S; or a group CF3-A-, where A is —CF2—,
	—CO—, —CH2—, CH(OH), SO2, SO, CH2—O, or CONH; or a group CF2H-A′- where A′ is oxygen, sulphur, SO, SO2, CF2 or CFH; trifluoromethoxy, C1-6 alkylsulphinyl, perfluoro C2-6 alkylsulphonyl, C1-6 alkylsulphonyl, C1-6 alkoxysulphinyl, C1-6 alkoxysulphonyl, aryl, heteroaryl, arylcarbonyl, heteroarylcarbonyl, phosphono, arylcarbonyloxy, heteroarylcarbonyloxy, arylsulphinyl, heteroarylsulphinyl, arylsulphonyl, or heteroarylsulphonyl in which any aromatic moiety is optionally substituted, C1-6 alkylcarbonylamino, C1-6 alkoxycarbonylamino, C1-6 alkyl-thiocarbonyl, C1-6 alkoxy-thiocarbonyl, C1-6 alkyl-thiocarbonyloxy, 1-mercapto C2-7 alkyl, formyl, or aminosulphinyl, aminosulphonyl or aminocarbonyl, in which any amino moiety is optionally substituted by one or two C1-6 alkyl groups, or C1-6 alkylsulphinylamino, C1-6 alkylsulphonylamino, C1-6 alkoxysulphinylamino or C1-6 alkoxysulphonylamino, or ethylenyl terminally substituted by C1-6 alkylcarbonyl, nitro or cyano, or —C(C1-6 alkyl)NOH or —C(C1-6 alkyl)NNH2; or amino optionally substituted by one or two C1-6alkyl or by C2-7 alkanoyl; one of R3 and R4 is hydrogen or C1-4 alkyl and the other is C1-4 alkyl, CF3 or CH2Xa is fluoro, chloro, bromo, iodo, C1-4 alkoxy, hydroxy, C1-4 alkylcarbonyloxy, —S—C1-4 alkyl, nitro, amino optionally substituted by one or two C1-4 alkyl groups, cyano or C1-4 alkoxycarbonyl; or R3 and R4 together are C2-5 polymethylene optionally substituted by C1-4 alkyl;
	R5 is C1-6 alkylcarbonyloxy, benzoyloxy, ONO2, benzyloxy, phenyloxy or C1-6 alkoxy and R6 and R9 are hydrogen or R5 is hydroxy and R6 is hydrogen or C1-2 alkyl and R9 is hydrogen;
	R7 is heteroaryl or phenyl, both of which are optionally substituted one or more times independently with a group or atom selected from chloro, fluoro, bromo, iodo, nitro, amino optionally substituted once or twice by C1-4 alkyl, cyano, azido, C1-4 alkoxy, trifluoromethoxy and trifluoromethyl;
	R8 is hydrogen, C1-6 alkyl, OR11 or NHCOR10 wherein R11 is hydrogen, C1-6 alkyl, formyl, C1-6 alkanoyl, aroyl or aryl-C1-6 alkyl and R10 is hydrogen, C1-6 alkyl, C1-6 alkoxy, mono or di C1-6 alkyl amino, amino-C1-6 alkyl, hydroxy-C1-6 alkyl, halo-C1-6 alkyl, C1-6 acyloxy-C1-6 alkyl, C1-6alkoxycarbonyl-C1-6-alkyl, aryl or heteroaryl; the R8—N—CO—R7 group being cis to the R5 group; and X is oxygen or NR12 where R12 is hydrogen or C1-6alkyl.

(Previously Presented) A method according to claim 33, wherein said small molecule connexin 43 hemichannel blocker is Xiflam.

(Previously Presented) A method according to claim 33, wherein said small molecule connexin 43 hemichannel blocker comprises Xiflam.

(Previously Presented) A method according to claim 33, wherein said cytokine is vascular endothelial growth factor.

(Previously Presented) A method according to claim 33, wherein cytokine is vascular endothelial growth factor and said small molecule connexin 43 hemichannel blocker comprises Xiflam.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Chen et al. (Nature, 2016; 533:493-498).  Chen et al. teach a method of administering the in vitro cell culture, Lyon et al. demonstrate that tonabersat has no effect on TNF levels. This provides evidence that the reduction in cytokine levels is not an inherent feature that necessarily flows from administering tonabersat or other benzoylamino benzopyran connexin43 hemichannel blockers. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-7, 9, 14-23, 26-30, and 32-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646